Case 3:19-cv-08536-MAS-ZNQ Document 26-2 Filed 03/06/20 Page 1 of 2 PagelD: 117

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

 

ROBERT MCKEON Civil Action No. 3:19-cv-08536-MAS-ZNQ
Judge Michael A. Shipp
Plaintiffs,
Filed Electronically via ECF
V.
CERTIFICATION OF
CITY OF ASBURY PARK, MAYOR JOHN TERESA LENTINI IN SUPPORT OF
MOOR, AND MICHAEL CAPABIANCO APPLICATION TO ENFORCE
SETTLEMENT AGREEMENT
Defendants.

 

 

 

I, Teresa M. Lentini, certify the following is true and correct to the best of my
knowledge, information, and belief:

1. I am a partner with the law firm Florio Perrucci Steinhardt Cappelli Tipton &
Taylor, LLC, counsel for Defendants, in the above-captioned matter.

2. Attached hereto as Exhibit A is a true and correct copy of the August 28, 2019
Term Sheet.

3. Attached hereto as Exhibit B is a true and correct of copy of the October 4, 2019
email from Teresa Lentini, Esquire to Patricia Barasch, Esquire with attached draft Settlement
Agreement and Release

4. Attached hereto as Exhibit C is a true and correct copy of the October 24, 2019
email from Patricia Barasch, Esquire to Teresa Lentini, Esquire with attached Plaintiff's red line
to Defendants’ draft settlement agreement and release.

5. Attached hereto as Exhibit D is a true and correct copy of the December 4, 2019
email from Teresa Lentini, Esquire to Patricia Barasch, Esquire with attached Defendants’ mark

up to Plaintiffs red lined draft settlement agreement and release.
Case 3:19-cv-08536-MAS-ZNQ Document 26-2 Filed 03/06/20 Page 2 of 2 PagelD: 118

6. Attached hereto as Exhibit E is a true and correct copy of the December 19, 2019
email of Patricia Barasch, Esquire to Teresa Lentini, Esquire and attached October 24, 2019
Plaintiff red line to Defendants’ draft settlement agreement and release.

7. Attached hereto as Exhibit F is a true and correct copy of the March 2, 2020 email
Patricia Barasch, Esquire to Teresa Lentini, Esquire and attached CLEAN Proposed Final
Agreement.

8. Attached hereto as Exhibit G is a true and correct copy of the “Compare” of
Plaintiff's March 2, 2020 Clean Proposed Final Agreement and Defendants’ October 4, 2019
original draft Settlement Agreement and Release.

9. Attached hereto as Exhibit H is a true and correct copy of Defendants’ Clean

Final Settlement Agreement and Release and is also attached to the Proposed Order.

FLORIO PERRUCCI STEINHARDT
CAPPELLI TIPTON & TAYLOR, LLC
Attorneys for Defendants

   
 
    

Dated: ~%-Z --d0

Teresa M. Lentini,

 
